IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NAREE ABDULLAH,                         : No. 115 EM 2015
                                        :
                   Petitioner           :
                                        :
                                        :
             v.                         :
                                        :
                                        :
COURT OF COMMON PLEAS OF                :
PHILADELPHIA COUNTY,                    :
PHILADELPHIA DISTRICT ATTORNEY'S        :
OFFICE,                                 :
                                        :
                   Respondents          :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of October, 2015, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.